NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

ANTHONY WAYNE SEDA,
Petitioner,

V.

DEPARTMENT OF THE ARMY,
Respondent.

2012-31'73

Petition for review of the Merit Systems Protection
Board in case no. PH0752100382-I-1.

ON MOTION

ORDER

Anthony Wayne Seda moves for leave to proceed in
forma pauperis

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted.

ANTHONY SEDA V. ARMY

SEP 1 0 2012

Date

cc: Anthony Wayne Seda

Michelle Milberg, Esq.

s24

FoR THE CoURT

/s/ J an Horba1
J an Horba1y

C1erk

 

 C!RCU|T

SEP 1 U 2012
JANHUBMLV
CLE¥K

FOB